Citation Nr: 0916731	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 
1971 and from December 1974 to December 1978, as well as 
additional unverified reserve component service.  Among his 
awards and decorations, the Veteran earned a Combat 
Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied the Veteran's claim for service connection for 
PTSD.
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in March 2008.


FINDING OF FACT

VA examination reports place the evidence at least in 
equipoise to warrant a determination that the Veteran's 
anxiety disorder is due to or the result of combat service.  


CONCLUSION OF LAW

The Veteran incurred an anxiety disorder as a result of his 
service in Vietnam.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a psychiatric disorder, 
which he has identified as PTSD, as a result of his combat 
experiences in Vietnam.


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
Veteran's claim for service connection for a psychiatric 
disorder is granted in the decision below.  There is no need 
for further discussion of duties to the Veteran under the 
VCAA, since the claim for service connection has been 
granted.

Law and regulations applicable to claims for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for hearing 
loss and tinnitus, if due to an organic disease of the 
nervous system, and the provisions regarding presumptions 
have been considered in this decision.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

Claim for service connection for a psychiatric disorder, 
claimed as PTSD

The Veteran contends that he has PTSD as a result of his 
service in Vietnam.  He served as an infantryman.  At his 
March 2008 hearing, he described his duties in service as 
patrolling outside the base, looking for locations of enemy 
weapons caches and ammunitions drops, carrying an M16, 
occasionally coming under enemy fire, and the like.  In 
particular, the Veteran indicated that he came into contact 
with snakes, including lethal snakes, on several occasions 
while on patrol.  

The record on appeal reflects that the Veteran has 
experienced legal difficulties on several occasions since 
service, and has been incarcerated for relatively brief 
periods.  The Veteran has been offered, but has declined, 
treatment in substance abuse and alcohol abuse treatment 
programs.  

VA outpatient clinical notes reflect that a diagnosis of PTSD 
was assigned in April 2000.  A lengthier evaluation in May 
2000 resulted in assignment of a diagnosis of adjustment 
disorder with anxiety.  In July 2004, the Veteran entered 
group therapy for postcombat trauma.  A diagnosis of PTSD was 
assigned.  However, the Veteran's participation in this group 
was apparently terminated after a very brief period of 
participation because the Veteran was again incarcerated.  

During October 2006 VA examination, the Veteran reported 
experiencing combat and noncombat stressors, including sniper 
fire and snakes.  The examiner concluded that, although the 
Veteran persistently re-experienced traumatic events in 
service and manifested persistent avoidance of stimuli 
associated with trauma, and had persistent symptoms of 
increased arousal, he did not meet all criteria for 
assignment of a diagnosis of PTSD.  The examiner concluded 
that the Veteran had an anxiety disorder, not otherwise 
specified (NOS) and concluded that the disorder was, as 
likely as not, related to the Veteran's combat experiences in 
Vietnam.  

A provider who treated the Veteran in January 2007 indicated 
that the Veteran had some signs of schizophrenia, manifested 
an anxiety disorder with depressed features, and had a snake 
phobia, among other diagnoses.  The VA examiner did not 
indicate whether the Veteran's anxiety disorder, or any other 
diagnosis, was related to his active military service.  

Several diagnoses, primarily PTSD and anxiety disorder, have 
been medically assigned in this Veteran's case.  If the 
Veteran has PTSD, that disorder may be presumed related to 
his service, since the Veteran has been awarded a CIB, as 
confirmed by the National Personnel Records Center in May 
2006.  38 C.F.R. § 3.304(f).  The examiners who conducted the 
two VA examinations of record assigned diagnoses of anxiety 
disorder.  One examiner opined that the Veteran's anxiety 
disorder was, at least as likely as not, related to his 
combat experiences.  The other examiner did not express an 
opinion as to the onset or causation of the Veteran's anxiety 
disorder.  

The opinion expressed in the 2006 VA examination report that 
the Veteran has a current psychiatric disorder which is at 
least as likely as not related to his service places the 
medical evidence in equipoise on that claim.  No medical 
evidence of record is contrary to that opinion, except to the 
extent that some providers assigned a diagnosis of PTSD.  
However, assignment of a diagnosis of PTSD is also favorable 
to the opinion, since, under the governing regulations, that 
diagnosis may be presumed related to the Veteran's service 
since he was awarded a CIB.  Resolving any reasonable doubt 
in the Veteran's favor, the Veteran is entitled to service 
connection for an anxiety disorder, variously diagnosed as 
either an anxiety disorder, NOS, or an anxiety disorder with 
depressive features.  


ORDER

Entitlement to service connection for an anxiety disorder is 
granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


